                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION


ANGELA H. GORDON,

              Plaintiff,

v.                                                  Case No. 8:18-cv-829-T-SPF

ANDREW M. SAUL, 1
Commissioner of the Social
Security Administration,

              Defendant.
                                          /

                                        ORDER

       Plaintiff seeks judicial review of the denial of her claims for disability insurance

benefits (“DIB”) and Supplemental Security Income (“SSI”). As the Administrative Law

Judge’s (“ALJ”) decision was based on substantial evidence and employed proper legal

standards, the Commissioner’s decision is affirmed.

                            PROCEDURAL BACKGROUND

       On January 15, 2015, Plaintiff filed an application for DIB and SSI (Tr. 250–53).

The Commissioner denied Plaintiff’s claims both initially and upon reconsideration (Tr.

162–76). The ALJ held a hearing at which Plaintiff appeared and testified (Tr. 125–58).

Following the hearing, the ALJ issued an unfavorable decision finding Plaintiff not



1
 Andrew M. Saul is now the Commissioner of Social Security. Pursuant to Rule 25(d) of
the Federal Rules of Civil Procedure, Andrew M Saul is substituted for Acting
Commissioner Nancy A. Berryhill as the defendant in this suit.
disabled and, accordingly, denied Plaintiff’s claims for benefits (Tr. 19–38). Subsequently,

Plaintiff requested review from the Appeals Council, which was denied (Tr. 1–7). Plaintiff

then timely filed a complaint with this Court (Doc. 1). The case is now ripe for review

under 42 U.S.C. §§ 405(g), 1383(c)(3).

             FACTUAL BACKGROUND AND THE ALJ’S DECISION

       Plaintiff, who was born in 1969, claimed disability beginning January 5, 2015 (Tr.

22, 32). Plaintiff obtained a high school education (Tr. 32). Plaintiff’s past relevant work

experience included work as a cashier, payroll clerk, and as an accounting clerk (Tr. 32).

Plaintiff alleged disability due to depression, anxiety, post-traumatic stress disorder

(“PTSD”), diabetes, polycystic ovarian syndrome, chronic kidney disease, arthritis,

scoliosis, and bradycardia (Tr. 163, 139–45).

       In rendering the administrative decision, the ALJ concluded that Plaintiff met the

insured status requirements through December 31, 2020, and had not engaged in

substantial gainful activity since the third-quarter of 2015 (Tr. 24). After conducting a

hearing and reviewing the evidence of record, the ALJ determined Plaintiff had the

following severe impairments: chronic kidney disease, diabetes mellitus, chest pain,

essential hypertension, bradycardia, obesity, depression, and anxiety (Tr. 25).

Notwithstanding the noted impairments, the ALJ determined Plaintiff did not have an

impairment or combination of impairments that met or medically equaled one of the listed

impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1 (Tr. 25). The ALJ then

concluded that Plaintiff retained a residual functional capacity (“RFC”) to perform light

work with the following additional limitations: occasional climbing of ramps or stairs; no



                                             2
climbing of ladders, ropes, or scaffolds; occasional balancing, stooping, kneeling,

crouching, and crawling; must avoid concentrated exposure to extreme heat, hazardous

machinery and unprotected heights; and limited to performing simple, routine, and

repetitive tasks, and no more than frequent contact with supervisors, co-workers, and the

general public (Tr. 27).

       After considering Plaintiff’s noted impairments and the assessment of a vocational

expert (“VE”), however, the ALJ determined Plaintiff could not perform her past relevant

work (Tr. 32). Given Plaintiff’s background and RFC, the VE testified that Plaintiff could

perform other jobs existing in significant numbers in the national economy (Tr. 33).

Accordingly, based on Plaintiff’s age, education, work experience, RFC, and the

testimony of the VE, the ALJ found Plaintiff not disabled (Tr. 33).

                                 LEGAL STANDARD

       To be entitled to benefits, a claimant must be disabled, meaning he or she must be

unable to engage in any substantial gainful activity by reason of any medically

determinable physical or mental impairment which can be expected to result in death, or

which has lasted or can be expected to last for a continuous period of not less than twelve

months. 42 U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A). A “physical or mental impairment”

is an impairment that results from anatomical, physiological, or psychological

abnormalities, which are demonstrable by medically acceptable clinical and laboratory

diagnostic techniques. 42 U.S.C. §§ 423(d)(3), 1382c(a)(3)(D).

       The Social Security Administration, in order to regularize the adjudicative process,

promulgated the detailed regulations currently in effect. These regulations establish a



                                            3
“sequential evaluation process” to determine whether a claimant is disabled. 20 C.F.R.

§§ 404.1520, 416.920. If an individual is found disabled at any point in the sequential

review, further inquiry is unnecessary. 20 C.F.R. §§ 404.1520(a), 416.920(a). Under this

process, the ALJ must determine, in sequence, the following: whether the claimant is

currently engaged in substantial gainful activity; whether the claimant has a severe

impairment, i.e., one that significantly limits the ability to perform work-related functions;

whether the severe impairment meets or equals the medical criteria of 20 C.F.R. Part 404

Subpart P, Appendix 1; and whether the claimant can perform his or her past relevant

work. If the claimant cannot perform the tasks required of his or her prior work, step five

of the evaluation requires the ALJ to decide if the claimant can do other work in the

national economy in view of his or her age, education, and work experience. 20 C.F.R.

§§ 404.1520(a), 416.920(a). A claimant is entitled to benefits only if unable to perform

other work. Bowen v. Yuckert, 482 U.S. 137, 140-42 (1987); 20 C.F.R. §§ 404.1520(g),

416.920(g).

       A determination by the Commissioner that a claimant is not disabled must be

upheld if it is supported by substantial evidence and comports with applicable legal

standards. See 42 U.S.C. §§ 405(g), 1383(c)(3). Substantial evidence is “such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.”

Richardson v. Perales, 402 U.S. 389, 401 (1971) (quoting Consol. Edison Co. v. NLRB, 305

U.S. 197, 229 (1938) (internal quotation marks omitted)); Miles v. Chater, 84 F.3d 1397,

1400 (11th Cir. 1996). While the court reviews the Commissioner’s decision with

deference to the factual findings, no such deference is given to the legal conclusions.



                                              4
Keeton v. Dep’t of Health & Human Servs., 21 F.3d 1064, 1066 (11th Cir. 1994) (citations

omitted).

       In reviewing the Commissioner’s decision, the court may not re-weigh the evidence

or substitute its own judgment for that of the ALJ even if it finds that the evidence

preponderates against the ALJ’s decision. Bloodsworth v. Heckler, 703 F.2d 1233, 1239

(11th Cir. 1983). The Commissioner’s failure to apply the correct law, or to give the

reviewing court sufficient reasoning for determining that he or she has conducted the

proper legal analysis, mandates reversal. Keeton, 21 F.3d at 1066. The scope of review is

thus limited to determining whether the findings of the Commissioner are supported by

substantial evidence and whether the correct legal standards were applied. 42 U.S.C. §

405(g); Wilson v. Barnhart, 284 F.3d 1219, 1221 (11th Cir. 2002).

                                       ANALYSIS

       Plaintiff raises five issues on appeal: (1) whether the ALJ failed to consider the

effects of Plaintiff’s alleged medically necessary work absences in assessing Plaintiff’s

RFC; (2) whether the Appeals Council properly considered the new evidence produced

by Plaintiff after the ALJ’s decision; (3) whether the ALJ properly assessed the opinion of

the State agency psychologist, Dr. Brian McIntyre, Ph.D.; (4) whether the ALJ properly

considered the effects of the combination of impairments in assessing Plaintiff’s RFC; and

(5) whether the ALJ properly assessed Plaintiff’s mental impairments. For the reasons

that follow, the Court finds no grounds for reversal or remand.




                                            5
   I.      Plaintiff’s RFC and Absenteeism from Work

        Plaintiff argues that the ALJ failed to consider the effects of her work absences

due to her medically determinable impairments when assessing her RFC (Doc. 10 at 8;

Tr. 156). The Commissioner counters that Plaintiff failed to show her voluntary visits

to the emergency room during working hours were medically necessary (Doc. 25 at 13).

        A RFC is an assessment of an individual’s ability to do sustained work-related

physical and mental activities in a work setting on a regular and continuing basis eight

hours per day for five days per week or on an equivalent schedule. Social Security Ruling

(“SSR”) 96-8p (1996).       Absenteeism from work is not a medically determinable

impairment or a functional limitation or restriction that results from it. See Cherkaoui v.

Commr. of Soc. Sec., 678 F. App’x. 902, 903 (11th Cir. 2017) (“The number of medical

appointments [a plaintiff] attended is not a functional limitation caused by her

impairments that would affect her physical or mental capabilities”).                 However,

absenteeism from work resulting from a plaintiff’s need for treatment may constitute

evidence that such plaintiff is unable to perform work activity on a regular and continuing

basis or on an equivalent schedule. See SSR 96-8P (“The RFC assessment must be based

on all of the relevant evidence in the case record, such as: . . . The effects of treatment,

including limitations or restrictions imposed by the mechanics of treatment (e.g.,

frequency of treatment, duration, disruption to routine)); see also Deandrea v. Berryhill, 8:17-

CV-2195-T-AEP, 2019 WL 1376520, at *3 (M.D. Fla. Mar. 27, 2019) (stating that in

assessing a Plaintiff’s RFC, an ALJ must consider the effects of a claimant’s treatment in

conjunction with the other evidence of record, and that such consideration is especially



                                               6
important where a plaintiff required several appointments for treatment of her

impairments each month); William Murray, Pl., v. Andrew M. Saul, Commr. of Soc. Sec., Def.,

8:18-CV-947-T-AEP, 2019 WL 3928857, at *4 (M.D. Fla. Aug. 20, 2019) (finding that an

ALJ did not err in considering the frequency of the plaintiff’s hospitalizations and medical

treatments in assessing his RFC).

       Here, the ALJ properly considered Plaintiff’s hospitalizations in assessing

Plaintiff’s RFC. The ALJ explicitly discussed Plaintiff’s chronic issues with kidney

disease but noted that Plaintiff stated that she had been hospitalized only once for kidney

stones (Tr. 28, 140). The ALJ also noted that Plaintiff had no overnight hospitalizations

due to her diabetes (Tr. 28). The ALJ also considered notes from Plaintiff’s emergency

room visits on August 14, 2016, September 12, 2016, and January 25, 2017, related to

Plaintiff’s coronary artery disease and bradycardia but noted that the evidence did not

reveal any significant abnormalities of Plaintiff’s cardiovascular or respiratory system (Tr.

29, 610, 785–86). Particularly, as to Plaintiff’s September 2016 emergency room visit, the

ALJ noted that a radiographic study described Plaintiff’s cardiac silhouette as normal (Tr.

29, 768).     Similarly, as to the January 25, 2017 visit to Morton Plant Hospital,

radiographic studies of Plaintiff’s chest did not reveal any significant abnormalities (Tr.

29, 806–08). As argued by the Commissioner, the record does not indicate that Plaintiff’s

visits to the emergency room were medically necessary or, if medically necessary, were

expected to recur or cause any further limitations to those included in Plaintiff’s RFC

assessment.




                                             7
       In addition to discussing Plaintiff’s hospitalization while assessing Plaintiff’s RFC,

the ALJ also considered Plaintiff’s testimony that her work absences were caused by

depression and anxiety arising from traumatic events from her past (Tr. 25, 26, 28, 138,

151). However, the ALJ properly discounted Plaintiff’s testimony noting that, despite her

anxiety, Plaintiff maintained substantial gainful employment for many years after the

occurrence of Plaintiff’s alleged traumatic events and nothing in the record demonstrated

that Plaintiff’s anxiety had worsened (Tr. 25, 26). See Martz v. Commr., Soc. Sec. Admin.,

649 F. App’x. 948, 961 (11th Cir. 2016) (stating that under the applicable regulations work

perform during the period a claimant believe she may be disable, “even if the work does

not constitute substantial gainful activity, may show that the claimant is able to do more

than she actually did”). Further, the ALJ noted that despite Plaintiff’s allegations that she

suffered three panic attacks a month, the evidence did not support “the frequency of the

panic attacks” (Tr. 26). The Court finds that in assessing Plaintiff’s RFC, the ALJ properly

considered Plaintiff’s hospitalizations and absences from work to the extent it was

required by the regulations.         Nothing in the record indicates that Plaintiff’s

hospitalizations were expected to recur with such frequency so as to limit Plaintiff’s ability

to perform work activity on a regular and continuing basis or an equivalent schedule. See

Cherkaoui, 678 F. App’x at 904 (stating that the number of Plaintiff’s medical appointments

was not an appropriate consideration for assessing Plaintiff’s RFC and finding that

“nothing in the record indicates that [plaintiff] was required, or would be required, to

schedule her medical appointments during working hours so that they would interfere

with her ability to obtain work.”). As a result, the Court finds no error as to this issue.



                                              8
    II.      Evaluation of New Evidence by the Appeals Council

          Plaintiff argues that the Appeals Council failed to properly consider the new

evidence provided by Plaintiff, including records of three more trips to the hospital that

occurred after the date of the hearing and before the date of the ALJ’s decision. The

Commissioner argues that the Appeals Council was not required to review Plaintiff’s case

because the Appeals Council properly found that “there was not a reasonable possibility

that Plaintiff’s newly submitted evidence would change the outcome of the ALJ’s

decision” (Doc. 25 at 16).

          The Appeals Council will review the ALJ’s decision if a claimant submits

additional evidence that is new, material, and relates to the period before the ALJ’s

decision. 20 C.F.R §§ 404.970(a)(5), 416.1470(a)(4) (2017). 2 Evidence is new when the

claimant submits it to the Appeals Council after the ALJ’s decision. See Washington v. Soc.

Sec. Admin., Comm’r, 806 F.3d 1317, 1321 (11th Cir. 2015) (discussing evidence claimant

submitted to the Appeals Council after the ALJ’s decision); Hargress v. Soc. Sec. Admin,

Comm’r, 883 F.3d 1302, 1309 (11th Cir. 2018) (same). Evidence is material if a reasonable

probability exists that the new evidence would change the administrative result.

Washington, 806 F.3d at 1321 (quotation and citation omitted). And evidence is

chronologically relevant if it “relates to the period on or before the date of [the ALJ’s]




2
  These regulations apply to cases in which the ALJ’s Decision was issued on or before
January 17, 2017. See Brady v. Heckler, 724 F.2d 914, 918–19 (11th Cir. 1984) (applying
regulation in effect when the final decision issued at administrative level).



                                            9
decision.” 20 C.F.R. §§ 404.970(a)(5), 416.1470(a)(5) (2017); Hargress, 883 F.3d at 1309

(citations omitted).

       The Eleventh Circuit has consistently rejected the notion that the Appeals Council

must articulate a detailed explanation when denying a request to review and to consider

newly submitted evidence. See Parks ex rel. D.P. v. Comm’r, Soc. Sec. Admin., 783 F.3d 847,

852-53 (11th Cir. 2015) (concluding that the Appeals Council is not required to make

specific findings of fact when it denies review, regardless of whether the new evidence is

deemed cumulative or not chronologically relevant); Mitchell v. Comm’r of Soc. Sec., 771

F.3d 780, 784–85 (11th Cir. 2014) (concluding that, where the Appeals Council accepted

the new evidence and stated that it denied review because the additional evidence failed

to establish error in the ALJ’s decision, the Appeals Council adequately reviewed the new

evidence and was not required to provide a detailed rationale for denying review).

       The Appeals Council indicated that it considered the evidence submitted by

Plaintiff, including medical records from Rose Radiology, dated May 19, 2015; medical

records from Florida Health, dated June 26, 2017 to July 26, 2017; and medical records

from Morton Plant Hospital, dated May 9, 2017 to November 6, 2017. The Appeals

Council, however, found that the evidence did not show a reasonable probability that it

would change the outcome of the decision (Tr. 2). In other words, the Appeals Council

found Plaintiff’s new evidence to be immaterial. Given that the Appeals Council did not

need to provide any further substantive rationale for its decision, the Court finds no error.

       Further, Plaintiff failed to show that there is a reasonable probability that the new

evidence would have changed the administrative result. Washington, 806 F.3d at 1321



                                             10
(quotation and citation omitted). As stated by the Commissioner, Plaintiff simply restated

her argument that her ability to work on a regular scheduled was limited by her alleged

medically necessary visits to the emergency room and hospitalizations. Plaintiff points to

treatment records from June and July 2017, in which Plaintiff visited the emergency room

on three occasions. On June 19, 2017, Plaintiff underwent a cystoscopy with stent

placement aimed to help Plaintiff to discard a kidney stone (Tr. 114, 121). On June 26,

2017, Plaintiff visited the hospital again and underwent fragmenting of a kidney stone

through lithotripsy extracorporeal shockwaves (Tr. 105). On July 7, 2017, Plaintiff visited

the hospital once again for right flank pain. She stayed at the hospital overnight for

observation. The medical notes stated that no kidney stones remained. As a result, her

stent was removed and Plaintiff was discharged the following day (Tr. 93–102; 118–19).

Overall, it appears that Plaintiff spent between 4 to 5 days at the hospital, but her issues

were resolved. While Plaintiff’s new evidence may relate to her chronic kidney disease,

it does not support a finding that Plaintiff’s kidney stones will recur in the future and that

such condition can only be treated with unscheduled visits to the emergency room. See

Hobson v. Colvin, No. 4:13-CV-00187-TMP, 2014 WL 4686383, at *10 (N.D. Ala. Sept.

19, 2014) (rejecting a plaintiff’s argument that her problems with kidney stones would

cause her to accrue more than an average of one absence from work per-month noting

that although her medical records indicated a history of kidney stones, they did not

indicate that the plaintiff was fated to always suffer from kidney stones). Plaintiff’s new

treatment notes; therefore, provide no new basis to reject the ALJ’s decision.




                                             11
   III.    Dr. Brian McIntyre’s Opinion

       Plaintiff argues that the ALJ’s decision to give significant weight to Dr. McIntyre’s

opinion is not supported by the record because Dr. McIntyre reviewed only records that

predated her alleged onset date—January 5, 2015 (Doc. 25 at 18). The Commissioner, on

the other hand, argues that Dr. McIntyre had no choice but to review Plaintiff’s claim for

benefits based on medical records predating her application for DIB and SSI because her

application was dated only ten days after her alleged onset date. Additionally, the

Commissioner argues that Plaintiff failed to show how the ALJ’s actions were prejudicial

to her claim because the ALJ’s RFC assessment included limitations equal to or greater

than the limitations opined by Dr. McIntyre (Doc. 25 at 18–19).

       The opinions of agency psychological consultants may be considered medical

opinions, and their findings and evidence are treated similarly to the medical opinion of

any other source. 20 C.F.R. §§ 404.1513a(b), 416.913a(b). State agency medical and

psychological consultants are “highly qualified and experts in Social Security disability

evaluations.” 20 C.F.R. §§ 404.1513a(b)(1), 416.913a(b)(1). The ALJ considered Dr.

McIntyre’s opinion and gave significant weight to his evaluation of Plaintiff’s mental

impairments. Specifically, Dr. McIntyre’s opinion that Plaintiff was capable of “complete

simple, repetitive tasks” (Tr. 31). However, the ALJ did not solely rely on Dr. McIntyre’s

opinion in assessing Plaintiff’s mental limitations. For example, the ALJ considered the

opinion of Dr. Pauline Hightower, who found that Plaintiff’s mental impairments posed

no more than a mild degree of limitations (Tr. 579–91). The ALJ also considered

Plaintiff’s testimony regarding her mental limitations and their negative effects on her



                                            12
ability to work, but discredited her testimony based on Plaintiff’s work history, activities

of daily living, and mental status exams showing normal findings (Tr. 26, 905, 907, 909,

911, 913). Therefore, even if Dr. McIntyre did not review all of Plaintiff’s medical records

before rendering an opinion or offering a RFC assessment, the ALJ had access to the entire

record, including Plaintiff’s testimony, and was able to determine whether Dr. McIntyre’s

opinion is supported by and consistent with the evidence of record. See Cooper v. Comm’r

of Soc. Sec., 521 F. App’x 803, 807 (11th Cir. 2013) (finding that an ALJ did not afford

undue weight to a non-examining doctor where the doctor cited several portions of the

record in support of her conclusions, and the ALJ, who makes the ultimate determination,

had access to the entire record, including the claimant’s testimony). Consequently, the

Court finds no error as to this issue.

   IV.     Effects of the Combination of Impairments

       Plaintiff argues that the ALJ failed to consider the combined effects of Plaintiff’s

impairments of obesity, chest pains, and anxiety (Doc. 25 at 20). The Commissioner

argues that Plaintiff failed to explain how Plaintiff’s named impairments in combination

cause limitations greater than the limitations assessed by the ALJ (Doc. 25 at 21).

       It is well established that in reaching a disability determination, an ALJ “must

consider the combined effects of a claimant’s impairments.” Walker v. Bowen, 826 F.2d

996, 1001 (11th Cir. 1987). Despite Plaintiff’s arguments to the contrary, the ALJ

considered all medical evidence in combination when concluding that Plaintiff was not

disabled. To begin, at steps three and four of the sequential evaluation process, the ALJ

stated that Plaintiff “does not have an impairment or combination of impairments that



                                            13
meets” the listings, and that Plaintiff’s RFC had been assessed “with consideration of the

limitations and restrictions imposed by the combined effects of all the claimant’s medically

determinable impairments” (Tr. 25, 27). Those statements are enough to demonstrate

that the ALJ considered all necessary evidence and impairments in combination.

See Tuggerson-Brown v. Commr. of Soc. Sec., 572 F. App’x. 949, 951–52 (11th Cir. 2014).

   V.      Plaintiff’s Mental Impairments

        Plaintiff argues that the ALJ erred by relying on Plaintiff’s work history to find that

Plaintiff’s mental impairments were not severe and that Plaintiff’s mental condition was

not worsening (Doc. 25 at 21–22). Additionally, Plaintiff contends that the evidence on

record, including treatment notes from Direction for Living and Dr. McIntyre, reflects

that her mental condition has worsened. Finally, Plaintiff argues that the ALJ erred by

failing to provide weight to Plaintiff’s treating sources at Directions for Living, who

consistently recorded that her anxiety level was high. The Commissioner counters that

Plaintiff failed to provide any medical evidence establishing her allegations, instead

relying on her own subjective complaints. Thus, substantial evidence supports the ALJ’s

RFC determination. The Commissioner does not address Plaintiff’s last argument (Doc.

25 at 22–23).

        The ALJ’s assessment of Plaintiff’s mental limitations is supported by substantial

evidence. As previously discussed, the ALJ properly relied on Plaintiff’s work history in

assessing her testimony that she was unable to work due to her anxiety and depression.

Indeed, any work that a claimant performs during any period in which the claimant alleges

disability, even if the work does not rise to the level of substantial gainful activity, may



                                              14
demonstrate that the claimant maintains the ability to perform work at the substantial

gainful activity level. See 20 C.F.R. § 404.1571. Accordingly, the ALJ did not err in

considering the work Plaintiff performed during the relevant time period as such work

weighed against a finding that Plaintiff’s subjective complaints were credible. Further,

even if the record demonstrates that Plaintiff worked for forty-five employers in a sixteen-

year period because she was constantly fired for her work absences, Plaintiff points to no

objective or medical evidence establishing that those absences were the result of Plaintiff’s

medically determinable impairments.

         As to Plaintiff’s claims of worsening mental impairments, the medical notes from

her mental health providers show that Plaintiff’s cognitive function is within normal

limits; her thought processes are logical and coherent; and her insight and judgment are

within normal limits (Tr. 26, 905, 907, 909, 911, 913). In other words, the medical records

do not support limitations exceeding those found by the ALJ in his RFC assessment.

         Finally, Plaintiff claims that in assessing her mental impairments, the ALJ failed

to weigh the opinion of her treating sources at Directions for Living. 3 An ALJ “must state

with particularity” the weight accorded to the medical opinions in the record and the

reasons therefor. Winschel v. Comm’r of Soc. Sec., 631 F.3d 1176, 1178-79 (11th Cir. 2011)

(citation omitted). “In the absence of such a statement, it is impossible for a reviewing

court to determine whether the ultimate decision on the merits of the claim is rational and

supported by substantial evidence.” Id. at 1179 (quoting Cowart v. Schweiker, 662 F.2d 731,




3
    Plaintiff does not identify any of these medical sources by name.


                                              15
735 (11th Cir. 1981)). Here, the ALJ’s failure to state with particularity the weight given

to Plaintiff’s treating sources at Directions of Living constitutes an error.

       Nevertheless, the Court concludes that the ALJ’s failure to accord weight to these

sources is harmless because the opinions do not directly contradict the ALJ’s RCF

findings. See Caldwell v. Barnhart, 261 F. App’x 188, 191 (11th Cir. 2008) (finding that the

ALJ’s failure to discuss weight given to physician’s opinion constituted harmless error

when the opinion did not contradict the ALJ’s finding and was substantially similar to

that of another doctor whose opinion was given substantial weight); Wright v. Barnhart,

153 F. App’x 678, 684 (finding harmless error where the ALJ failed to explicitly state what

weight he afforded to a number of physicians’ medical opinions where none of those

opinions directly contradicted the ALJ’s findings). In fact, in reaching Plaintiff’s mental

limitations assessment, the ALJ explicitly considered Plaintiff’s treatment sources notes

and found that such notes supported her finding that Plaintiff had only moderate

limitations with concentration, persisting, or maintaining pace (Tr. 26). In other words,

rather than contradicting the ALJ’s findings, the medical notes from Directions for Living

support the ALJ’s disability determination. Therefore, the ALJ’s failure to explicitly

articulate the weight afforded to Plaintiff’s treating physician’s opinions at Directions for

Living does not warrant remand.

                                      CONCLUSION

       The ALJ’s decision was supported by substantial evidence and employed the

proper legal standards. In addition, the Appeals Council properly considered the new

evidence produced after the ALJ’s decision. Accordingly, it is hereby



                                              16
       ORDERED:

        1. The decision of the Commissioner is Affirmed.

        2. The Clerk is directed to enter final judgment in favor of the Commissioner and

close the case.

       ORDERED in Tampa, Florida, on September 9, 2019.




                                          17
